Citation Nr: 0007173	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-34 027A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
September 26, 1997, Board decision, which denied the 
veteran's claim of entitlement to service connection for 
tumors of nerves (Morton's neuroma) of the left foot.

2.  Whether there was clear and unmistakable error in the 
September 26, 1997, Board decision, which denied service 
connection for a right knee disorder, claimed as secondary to 
tumors of nerves (Morton's neuroma) of the left foot.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from January 1951 to 
August 1953.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error in a September 26, 1997, Board 
decision.


FINDINGS OF FACT

1.  In a September 26, 1997, decision the Board denied 
entitlement to service connection for tumors of nerves 
(Morton's neuroma) of the left foot, finding that the 
preponderance of the evidence was against the claim.

2.  In a September 26, 1997, decision the Board denied 
entitlement to service connection for a right knee disorder, 
secondary to tumors of nerves (Morton's neuroma) of the left 
foot, finding that the preponderance of the evidence was 
against the claim.

3.  The moving party has alleged that service connection 
should have been granted as the evidence supported the claim; 
and specifically, that the evidence did show that tumors of 
nerves (Morton's neuroma) of the left foot, was first 
manifested during service, and that he has a right knee 
disorder secondary to the Morton's neuroma of the left foot.


CONCLUSIONS OF LAW

1.  The moving party's allegation of clear and unmistakable 
error in the September 26, 1997, Board decision in failing to 
grant a claim for entitlement to service connection for 
tumors of nerves (Morton's neuroma) of the left foot fails to 
meet the threshold pleading requirements for revision of the 
Board decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).

2.  The moving party's allegation of clear and unmistakable 
error in the September 26, 1997, Board decision in failing to 
grant a claim for entitlement to service connection for a 
right knee disorder, claimed as secondary to tumors of nerves 
(Morton's neuroma) of the left foot, fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the September 26, 1997 Board 
decision, which concluded that chronic Morton's neuroma was 
not incurred during service and that a well grounded claim 
for secondary service connection for a right knee disorder 
had not been established.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's September 1997 decision contains CUE.  That 
determination found that service medical records showed that 
the veteran had received treatment for bilateral pes planus 
and the beginning of a Morton's toe of the right foot, that 
the separation examination from service showed no foot 
disorder, that a VA examination dated in June 1996 found no 
signs of interdigital neuroma, and there was no medical 
evidence or opinion that would establish a current diagnosis 
of Morton's neuroma that was related to the veteran's 
service.  The Board also found that service connection was 
not in effect for any disability and that there was no 
evidence submitted that demonstrated that the veteran had a 
right knee disorder that was related to a service connected 
condition.  Thus, the Board held that the preponderance of 
the evidence was against the claims for service connection 
for a Morton's neuroma of the left foot or for a right knee 
disorder; and therefore, the claim was denied.

The moving party argues initially that the evidence of record 
at the time of the September 1997 decision showed that the 
preponderance of the evidence supported his claims.  Such an 
allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
September 1997 decision were to the effect that, while the 
veteran manifested bilateral pes planus and a beginning 
Morton's toe of the right foot during service, Morton's 
neuroma of the left foot was not shown on VA examination in 
1996 and, in any event, not related to the veteran's period 
of active duty.  The claim for service connection for a right 
knee disorder, as secondary to Morton's neuroma of the left 
foot was not plausible simply because service connection was 
not in effect for any condition.  

Accordingly, the failure to conclude that the veteran had 
submitted a plausible claim is not an "undebatable" error.  
The September 1997 Board decision was, therefore, consistent 
with and supported by the law then applicable.  It is noted 
that the arguments raised by the veteran relate to the 
interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of error 
concerning the September 1997 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the September 1997 decision was the product of 
error essentially because the decision failed to interpret 
the evidence as the veteran believed it should be 
interpreted.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
September 26, 1997, decision by the Board.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.











ORDER

The motion for revision of the September 26, 1997, Board 
decision, which denied the veteran's claim of entitlement to 
service connection for tumors of nerves (Morton's neuroma) of 
the left foot, on the grounds of CUE is denied.

The motion for revision of the September 26, 1997, Board 
decision, which denied service connection for a right knee 
disorder, claimed as secondary to tumors of nerves (Morton's 
neuroma) of the left foot, on the grounds of CUE is denied.


		
	M. G. MAZZUCCHELLI
Acting Member, Board of Veterans' Appeals


 


